tcmemo_2003_296 united_states tax_court donald l walford petitioner v commissioner of internal revenue respondent docket no filed date donald l walford pro_se pamela j sewell for respondent memorandum findings_of_fact and opinion goeke judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes year additions to tax_deficiency sec_6659 sec_6651 dollar_figure dollar_figure --- dollar_figure --- dollar_figure respondent also determined that the increased rate of interest under sec_6621 applied the issues in this case arise from petitioner’s involvement in a partnership that was to acquire an energy management system to be installed in a manufacturing plant after concessions we must decide whether petitioner is entitled to a deduction of dollar_figure related to his limited_partnership_interest in sav-fuel associates for the taxable_year whether petitioner is liable for an addition_to_tax pursuant to sec_6659 of dollar_figure for the taxable_year and whether petitioner is liable for the increased rate of interest under sec_6621 we hold that petitioner is not entitled to the claimed deduction for because the partnership he invested in was an activity_not_engaged_in_for_profit within the meaning of sec_183 additionally we hold that there was an underpayment_of_tax of at least dollar_figure that was attributable to a valuation_overstatement and that increased interest applies 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure subsequent dollar amounts are rounded 2respondent concedes that the adjustments to petitioner’s federal_income_tax return are barred by the statute_of_limitations under sec_6501 petitioner concedes that he is liable for the addition_to_tax under sec_6651 on any deficiency decided by the court for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioner resided in boulder colorado at the time he filed his petition in petitioner invested in sav-fuel associates sav- fuel a connecticut limited_partnership during the years in issue petitioner as a limited_partner had a 152174-percent interest in the profits and losses of sav-fuel the sole general_partner of sav-fuel was winston frost mr frost who held a percent interest in the profits and losses of the partnership a private_placement memorandum ppm for sav-fuel was distributed to potential investors the stated purpose of sav-fuel was to acquire an energy management system ems to be installed in the manufacturing plant of gould inc gould located in el monte california the ems was to include master controllers control modules heat exchangers fans valve controls an automated lighting control system and other devices and controls the stated function of the ems was to provide a technologically advanced yet simple and 3the evidence in the record indicates that sav-fuel was formed on date efficient method of energy management to factories residential commercial motel and hotel facilities sav-fuel was to purchase the ems from nisona energy corp nisona sometime around date pursuant to a purchase agreement sav-fuel was to pay to nisona a total purchase_price of dollar_figure for the ems the terms of payment included payment of dollar_figure due at closing a full recourse note of dollar_figure bearing no interest due on date and a nonrecourse note of dollar_figure bearing an annual interest rate of percent due on date the nonrecourse note was payable solely from percent of the gross_income actually received by sav-fuel from the use of the ems the ppm does not state that sav-fuel held any asset other than the ems and there is no evidence in the record that sav-fuel owned other assets the ppm states no other activity for sav-fuel than the operations at issue the ppm states that pursuant to a purchase agreement nisona purchased the ems from dard systems inc dard earlier in for a total purchase_price of dollar_figure dard was a delaware corporation organized in the terms of payment included payment of dollar_figure due at closing and a nonrecourse note of dollar_figure bearing an annual interest rate of percent due on date the ppm states that the nonrecourse note given by sav-fuel to nisona would be assigned by nisona to dard as collateral for nisona’s nonrecourse note the ppm further states that dard purchased the ems for dollar_figure in from consumer energy funding inc cef an unrelated party according to the ppm cef was organized in and had limited experience in the field of energy management and in the care or supervision of systems similar to the one being acquired by sav- fuel the ppm states that cef entered into a user agreement with gould dated date cef was to operate and service the energy management equipment to be installed at the gould manufacturing plant under the user agreement between cef and gould gould was to pay cef percent of the gross energy savings realized from the use of the energy management equipment sav-fuel was to enter into a management agreement with cef sometime around date pursuant to the agreement cef was to install and manage the ems in exchange for certain management fees cef was to retain percent of the amount received from gould and was to remit the remaining percent to sav-fuel taking into account sav-fuel’s obligation to nisona sav-fuel was to be entitled to percent of any savings generated by the ems it is unknown whether the ems was installed at gould’s manufacturing plant and whether it ever produced substantial energy savings sav-fuel was promoted by mr frost richard gangel mr gangel david dworsky mr dworsky nisona and dard the promoters have entered into other partnerships that have attempted to sell and or commercially exploit computerized energy management systems similar to that of sav-fuel at the time of the offering nisona was recently organized and had minimal experience in the sale of computerized energy management systems mr gangel and or trusts on behalf of his family owned nisona execusport inc and mr gangel and or trusts on behalf of mr gangel’s family equally controlled dard mr frost had acted as a general_partner in other partnerships that had purchased similar energy management systems from entities affiliated with nisona and mr gangel at the time of the offering mr dworsky was the president and sole shareholder of cef the promoters distributed the ppm to potential investors the ppm states that the offering consists of units of limited_partnership interests each requiring a cash payment of dollar_figure on the purchase of an interest6 and the balance of dollar_figure by a full 4another ems-related activity involving mr frost was the subject of gianaris v commissioner tcmemo_1992_642 5the record does not indicate whether any of the promoters were affiliated with execusport inc 6assuming all units were sold to investors the total of the initial cash payments of dollar_figure equaled dollar_figure of this amount dollar_figure was intended for legal costs dollar_figure was for compensation of mr frost and dollar_figure was for working_capital recourse promissory note due_date the ppm states in multiple places that the offering involves a high degree of risk and should be considered only by investors who can afford to lose their entire investment each prospective investor in sav- fuel was required to show that he had a net_worth excluding home home furnishings and automobiles of at least dollar_figure and one-half of his annual income would be subject_to tax in the percent or higher tax_bracket the ppm contains assumptions and projections of economic consequences for the years to the ppm made the following assumptions total cash contributed by the partners would be dollar_figure gould consumed big_number kilowatt hours of electricity and big_number units of kilowatt demand at a total cost of dollar_figure for the 12-month_period beginning date through date the useful_life of the ems would be years the estimated reduction in fuel consumed by gould would be percent per year as a result of the percent estimated reduction gould would save dollar_figure annually and sav-fuel would receive percent or dollar_figure of this amount before payment of the 15-percent management fee to cef and the inflation in energy costs was percent per year on the 7assuming all units were sold to investors the total of the dollar_figure payments required by date equals dollar_figure the same amount as the recourse note due from sav-fuel to nisona on date basis of these assumptions the economic projections show a net cashflow of dollar_figure the income projections in the ppm are not discounted to present_value according to the ppm depreciation on the ems was expected to total dollar_figure for this was based on sav-fuel’s use of the class_life_asset_depreciation_range method to depreciate the ems on a double declining basis over years the ppm also states that the partnership anticipated approximately dollar_figure in for investment tax_credits and energy credits the ppm states that to the extent that fuel prices do not continue to increase through at the rate projected sav-fuel will be unable to achieve the gross_income and return to its limited partners as set forth in its economic projections the ppm also recognizes that the development of new processes or technology could result in the possible obsolescence of the ems over of the past years petitioner has worked as a stockbroker and investment banker at the time of his investment in sav-fuel petitioner had no knowledge of the partnership other than that obtained from reviewing the ppm petitioner has no personal knowledge of the ems petitioner and his former wife’s jointly filed federal_income_tax return was mailed to respondent on date on the return petitioner claimed a deduction of dollar_figure his distributive_share of the partnership losses from sav-fuel the claimed deduction was based on the depreciation of the ems by notice_of_deficiency respondent disallowed the claimed deduction determined that petitioner was liable for additions to tax under sec_6651 and sec_6659 and determined that increased interest applied under sec_6621 because the deficiency was a substantial_underpayment attributable to a tax- motivated transaction petitioner timely filed a petition to this court seeking a redetermination opinion the primary issue for decision is whether petitioner is entitled to deduct the loss attributable to his investment in sav-fuel deductions are a matter of legislative grace and the taxpayer bears the burden of establishing the entitlement to any deduction claimed 503_us_79 292_us_435 in order to satisfy this burden petitioner must establish that the ems-related activity was engaged in for profit within the meaning of sec_183 sec_7491 which is effective for court proceedings arising in connection with examinations commencing after date provides rules that shift the burden_of_proof to the commissioner in certain circumstances and place on the commissioner the burden of production with respect to penalties and additions to tax sec_7491 is inapplicable to this case because the examination began before date i profit_motive sec_183 generally disallows deductions attributable to activities not engaged in for profit the court_of_appeals for the tenth circuit to which an appeal in this case would normally lie has stated that the proper test for determining the required profit_motive is whether profit was the dominant or primary objective of the venture 28_f3d_1024 10th cir affg 99_tc_132 see also 243_f3d_1212 10th cir affg leema enters inc v commissioner tcmemo_1999_18 whether an activity was engaged in for profit is a factual determination to be resolved on the basis of all the surrounding facts and circumstances hildebrand v commissioner supra pincite 86_tc_697 the taxpayer’s objective must be to achieve an economic profit independent of tax considerations 91_tc_371 gianaris v commissioner tcmemo_1992_642 because petitioner is claiming his deduction through a partnership the profit objective is determined at the partnership level 949_f2d_345 10th cir affg tcmemo_1990_148 hulter v commissioner supra pincite 78_tc_471 affd 722_f2d_695 11th cir in making the determination we generally look to the actions and expertise of the promoters and the general_partner of the partnership 100_tc_271 hulter v commissioner supra pincite 80_tc_972 affd without published opinion 742_f2d_1441 2d cir gianaris v commissioner supra as explained below there are several reasons to support our holding that the ems-related activity was not engaged in with a dominant or primary objective of making a profit these include the grossly inflated sale price of the ems the lack of profit objective reflected by the actions and lack of expertise of the promoters and general_partner of sav-fuel and the lack of a profit objective under the factors contained in sec_1 a -2 income_tax regs additionally applying the approach used in gianaris v commissioner supra we find that there was no reasonable possibility of a profit independent of tax considerations because the discounted cashflows disregarding tax considerations would have been negative we explain our findings in detail below a sale price of ems a hallmark of an economically distorted tax_shelter is a purported transfer of ownership at a grossly inflated sale price 90_tc_44 generally the purchaser makes a small cash payment and executes a nonrecourse note for the remaining purchase_price id in this type of situation the transaction is so economically infeasible or lacking in economic_substance that the investor’s primary or sole motivation for entering into the transaction is the tax benefits eg artificially inflated depreciation_deductions and investment tax_credits id the fair_market_value of the underlying asset will not conceivably support the purchase_price and the nonrecourse debt practically ensures that the price will not be paid id for these reasons prior opinions of this court and of other courts have focused on fair_market_value of the property and the character of financing for purposes of evaluating profit objective id 88_tc_386 affd 868_f2d_851 6th cir fair_market_value is the price that would be reached by a willing buyer and willing seller where neither is under any compulsion to buy or sell 84_tc_722 gianaris v commissioner supra previous sales of the same property without subsequent events affecting value are generally strong indicators of fair_market_value 337_f2d_432 7th cir affg tcmemo_1963_244 chiu v commissioner supra pincite estate of scull v commissioner tcmemo_1994_211 brigham v commissioner tcmemo_1992_413 in the instant case the ppm states that the ems was purchased by dard from cef an unrelated party for dollar_figure in that same year nisona purchased the ems from dard for dollar_figure and sav-fuel purchased the ems from nisona for dollar_figure the price paid_by sav-fuel for the ems in was over big_number percent greater than the price paid_by dard for the same property in the same year there is no evidence in the record and petitioner has offered no explanation as to the massive difference in the purchase_price of the ems indeed petitioner concedes on brief that the price sav-fuel paid for the ems was excessive and contends that a more plausible value for the ems was dollar_figure million petitioner testified at trial that he performed his own valuation analysis of the ems after respondent disallowed the deductions in making this argument as to the appropriate value of the ems petitioner relies on evidence that was not admitted into the recorddollar_figure it is clear that both sav-fuel and nisona grossly overpaid for the ems and that these gross overpayments were intentionally big_number big_number or big_number percent 10petitioner attached to his posttrial brief an affidavit from a certified_public_accountant as to the value of the ems however this affidavit was not previously stipulated or offered and admitted into evidence at trial accordingly petitioner is not entitled to rely on the affidavit as support for his argument other than this affidavit petitioner presented no other documents supporting his valuation of the ems made to achieve grossly inflated tax benefitsdollar_figure if sav-fuel’s dominant or primary objective was to achieve a profit it would not have purchased the ems at such a grossly inflated price the method of financing used in the ems transactions also indicates that sav-fuel lacked the requisite profit objective in purchasing the ems nisona made a cash payment to dard of only dollar_figure and financed the remainder of the purchase_price with a nonrecourse note the cash payment neatly coincides with the full price paid to cef the unrelated party similarly sav-fuel financed dollar_figure of the purchase_price with a nonrecourse note which nisona was to assign to dard as collateral for its note both notes were not due for years the sole source of repayment of the nonrecourse note from sav-fuel to nisona was revenues received by sav-fuel from cef under the management agreement these revenues were based on the gross energy savings realized from the use of the energy management equipment however it is unclear from the record whether the ems was actually installed at gould and whether there were any energy savings the evidence in the record reflects that the grossly inflated purchase_price and the nature of the nonrecourse 11even if we were to accept petitioner’s unsupported valuation for the ems of dollar_figure million this amount is still almost big_number percent greater than the price paid_by dard to cef for the ems big_number big_number or big_number percent financing used in this case were means of ensuring that sav-fuel would generate artificially inflated tax benefits while at the same time virtually assuring that it would never repay the note in full this leads to the logical conclusion that the ems- related activity was entered into primarily or solely for tax benefits and not with the dominant or primary objective of making a profit b actions and expertise of promoters and general_partner of sav-fuel the promoters of sav-fuel were messrs frost dworsky and gangel and the corporations nisona and dard mr frost who is deceased was also the general_partner of sav-fuel mr dworsky was the president and sole shareholder of cef the company responsible for maintaining and managing the ems neither mr dworsky nor mr gangel nor any representatives of dard or nisona testified at trial to explain the purpose of the ems-related activity of sav-fuel we have previously noted that the failure to introduce the testimony of available witnesses who purportedly possess knowledge about certain relevant facts provides a sufficient basis to infer that the testimony of those witnesses would not have been favorable see eg 92_tc_661 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir medlin v commissioner tcmemo_2003_224 the evidence in the record does not support a finding that the actions and expertise of the promoters were consistent with the profit objective required under sec_183 c objective factors listed in the regulations sec_1_183-2 income_tax regs sets forth a list of nine nonexclusive factors to be considered in determining whether an activity was engaged in for profit the extent to which the taxpayer carries on the activity in a businesslike manner the taxpayer’s expertise or reliance on the advice of experts the time and effort the taxpayer expends in carrying on the activity the expectation that the assets used in the activity may appreciate in value the taxpayer’s success in similar activities the taxpayer’s history of income or loss from the activity the amount of occasional profits if any the taxpayer’s financial status and the elements of personal pleasure or recreation not all of these factors are applicable in every case and no one factor is controlling id because not all the factors are applicable in this case we will not enter into a detailed analysis of each factor rather we briefly address why application of the relevant factors further supports a finding that sav-fuel lacked the requisite profit_motive the evidence in the record does not support a finding that sav-fuel was operated in a businesslike manner other than the ppm no books records or financial statements for sav-fuel were offered into evidence by petitioner and it is unclear whether any existed petitioner contends he believes that the ems was installed at gould’s manufacturing plant and produced substantial energy savings but he is not sure there is no evidence in the record that messrs frost and gangel had any previous involvement with energy savings activities other than the similar ems tax_shelters in gianaris v commissioner tcmemo_1992_642 and gangel v commissioner tcmemo_1991_358 there is no evidence indicating how much time and effort was expended in carrying on the ems-related activity the evidence in the record does not demonstrate that it was reasonably expected that the ems would appreciate in value and as previously discussed the record indicates that the purchase_price for the ems was grossly inflated there is no evidence that sav-fuel had any previous experience in similar activities indeed like nisona and dard sav-fuel was formed only shortly before the purported transactions occurred there is no evidence that sav-fuel ever earned profits from the ems-related activity the above facts again demonstrate that the requisite profit objective was lacking on brief petitioner implies that the relevant inquiry is whether he had the requisite profit objective as explained earlier in the partnership context the determination of profit objective is made at the partnership level cannon v commissioner f 2d pincite hulter v commissioner t c pincite brannen v commissioner t c pincite however the result would be the same even if the profit objective was examined from petitioner’s standpoint the evidence in the record reflects that petitioner an experienced investor did not take the time to do an independent investigation of the assumptions contained in the ppm or otherwise take any_action to verify the profitability of the ems-related activity the parties stipulated that at the time of his investment in sav- fuel petitioner had no knowledge of the partnership other than the information he obtained from review of the ppm at trial petitioner admitted that he did not perform an independent valuation analysis of the ems until after he learned that respondent had disallowed his claimed deductions on the basis of petitioner’s failure to undertake these steps we find it implausible that he had the dominant or primary objective of making a profit d present_value analysis although we have already found that sav-fuel was not engaged in the ems-related activity for profit and therefore petitioner is not entitled to the claimed deductions we explain why applying an economic analysis based on the projected future cashflows of the partnership further supports our finding we have previously used a present_value analysis in similar situations to determine whether an activity was engaged in for profit within the meaning of sec_183 see soriano v commissioner t c pincite gianaris v commissioner supra keenan v commissioner tcmemo_1989_300 for example in gianaris we examined the economic projections and income assumptions of a partnership engaged in a similar ems-related activity and found that there was no reasonable possibility of a profit independent of tax considerations because the discounted cashflows disregarding tax considerations would have been negative we explained the use of a present_value analysis to determine profit objective as follows generally a financial investment will require one or more cash payments and will produce one or more cash returns net present_value net cash-flow is the sum of the initial investment a negative cash-flow plus the present values of future cash-flows which may be either negative or positive if net present_value is positive the investment is profitable and a profit- seeking investor would pursue it if net present_value is zero the investment is neither profitable nor unprofitable and a profit-seeking investor would be indifferent to it if net present_value is negative the investment is unprofitable and a profit-seeking investor would avoid it id fn refs omitted petitioner is aware of the approach used in gianaris however he contends that the result in this case differs because the economic projections demonstrate that the requisite profit objective existed as an initial matter we emphasize that calculating net present_value by using the assumptions and figures from the ppm results in a negative present_value after discounting future cashflows by applying the risk-free rate of return without applying any risk premiums and disregarding tax considerations the only way that petitioner can overcome this fact is by manipulating some of the assumptions contained in the ppm most notably by arguing that the ems had a longer useful_life the ppm contains assumptions and projections some of which the parties do not dispute additionally both parties submitted expert reports in support of their respective positions while we are not bound by the opinion of any expert witness we may accept or reject expert testimony using our own judgment 304_us_282 94_tc_193 generally we disregard expert testimony that states legal conclusions and or does not assist the court to understand the evidence or determine a fact in issue see eg 118_tc_181 92_tc_101 fpl group inc v commissioner tcmemo_2002_92 in this case the figures necessary for the present_value analysis include the initial cash expenditure the annual energy bill of gould the end user of the ems the useful_life of the ems the anticipated energy savings the inflation of energy costs and the appropriate discount rate see eg soriano v commissioner supra pincite these figures are then used in the present_value analysis described in gianaris to arrive at the net present_value of the investment in sav-fuel for the reasons set forth below after examining the expert reports and other evidence in the record and assuming certain figures most favorable to petitioner we conclude that the results confirm that sav-fuel lacked any reasonable possibility of a profit independent of tax considerations because its discounted cashflows disregarding tax considerations would have been negative cash expenditure the ppm states that sav-fuel was offering limited_partnership units at a cost of dollar_figure per unit investors were required to contribute dollar_figure of the cost in and dollar_figure in for each unit sold dollar_figure was designated as payment of legal costs therefore the total cash received by sav-fuel for investment was intended to be dollar_figure of this amount dollar_figure was to be received by sav-fuel in and dollar_figure was to be received in annual energy bill of cef the ppm assumed that gould consumed big_number kilowatt hours of electricity and big_number units of kilowatt demand at a total cost of dollar_figure for the 12-month_period date through date these figures are important for purposes of determining the projected annual income of sav-fuel on the basis of the amount of annual energy savings by gould neither party has disputed these assumptions and applying these assumptions both parties’ experts arrived at approximately the same amount of projected income for the period through useful_life of the ems the economic projections in the ppm assume a useful_life of years respondent assumes arguendo that the ems had a useful_life of years petitioner contends that the ems had a useful_life exceeding years and submitted different projections using a useful_life of to years petitioner relies on the report and testimony of michael jinnette mr jinnette for purposes of establishing the useful_life of the ems mr jinnette earned a bachelor of education degree from colorado state university in and took some computer science courses while attending the university after graduation mr jinnette taught vocational electronics and computer science courses at the community college of denver for years and then worked as a software development engineer until mr jinnette currently builds software that communicates with energy meters and building controllers and he claims to be familiar with the design installation and maintenance of various energy management systems and their related software and hardware componentsdollar_figure the stated purpose of mr jinnette’s report was to provide his opinion on the reasonable lifespan of commercial grade energy management equipment such as the equipment described in the sav- fuel ppm however other than a paragraph setting forth mr jinnette’s qualifications the report contains only two short paragraphs setting forth the basis for his opinion and conclusion the report states that mr jinnette has personal knowledge of energy management equipment similar to that described in the sav-fuel ppm and that he gained this knowledge through his personal involvement in the installation and maintenance of software for equipment of a similar age and type on the basis of this personal knowledge mr jinnette opines that it is reasonable to assume that if properly maintained energy management equipment of a type and function similar to that described in the sav fuel ppm would remain operational for a 12at trial the court qualified mr jinnette as an expert for purposes of assisting the court to understand the nature of the energy management equipment period exceeding thirty years at a minimum the report contains no other facts or data showing the basis for mr jinnette’s opiniondollar_figure at trial mr jinnette testified that he currently works with similar equipment and that he recently worked on equipment that was installed in the early 1980s he furthered testified that the type of equipment at issue is industrial grade equipment designed to last for to years and it typically does if it is properly maintained these were the only reasons mr jinnette gave as the basis for his opinion that the useful_life of the ems exceeded years we are not persuaded by mr jinnette’s report and his opinion that the useful_life of the ems purchased by sav-fuel exceeded years mr jinnette cited no authority facts or data other than his personal belief to establish the useful_life of the ems his testimony at trial did not provide a sufficient basis for the conclusion reached in his report mr 13under rule f expert reports are required to state the witness’s opinion and the facts or data on which the opinion is based and must set forth in detail the reasons for the conclusion additional direct testimony with respect to the report may be allowed to clarify or emphasize matters in the report to cover matters arising after the preparation of the report or otherwise at the discretion of the court id at trial the court told petitioner that mr jinnette’s report basically stated his opinion without providing an explanation as to how the conclusion was reached and suggested that petitioner elicit more information with respect to the basis for mr jinnette’s opinion jinnette admitted that he had never seen the ems purchased by sav-fuel and that he was not familiar with the design of the ems involved in this casedollar_figure mr jinnette acknowledged that some of the equipment could have become obsolete over the years therefore we assign no weight to mr jinnette’s conclusion regarding the useful_life of the ems and instead base our analysis on the assumption in the ppm that the ems had a useful_life of years this is the useful_life projected at the time the limited_partnership interests in sav-fuel were offered to investors anticipated energy savings the ppm assumes that the savings in electrical energy costs to gould would be percent of its annual energy bill respondent does not challenge this assumption and both parties’ experts relied on this assumption for purposes of determining projected income inflation rate of energy costs the ppm assumes that the inflation in energy costs would be percent per year petitioner contends that there were energy supply shortages around and that it was not unreasonable pincitewe note that the evidence in the record includes a letter from mr jinnette stating that properly maintained industrial equipment of the same type as the ems has a useful_life of years to more than years this is seemingly inconsistent with petitioner’s assertions and mr jinnette’s statements in his report and at trial that the ems had a useful_life of at least years that time to project an average annual increase of percent for the foreseeable future and for purposes of calculating profit potentials for energy investments respondent disagrees with the 20-percent rate and contends that the highest_rate of inflation in energy costs would have been percent respondent relies on the report and testimony of dr mark rodekohr dr rodekohr the director of the energy markets and contingency information division at the energy information administration u s department of energy dr rodekohr received a bachelor of science degree in economics in from the university of delaware and a ph d in economics from the university of colorado in dr rodekohr ha sec_30 years’ experience in forecasting and analysis of energy issues for the department of energy his background includes experience in the analysis of energy prices demand household energy expenditures international energy issues and natural_gas supply and demand issues in his report dr rodekohr stated that he had reviewed projections of electricity prices in the commercial and industrial sectors that were available in the projections he used were taken from the energy information administration’s annual energy outlook and he represented that these projections have generally been available annually from to the present on the basis of the data contained in the projections dr rodekohr stated that it was reasonable to assume a real price increase of percent per yeardollar_figure to account for inflation dr rodekohr reviewed the consumer_price_index and added percent to the 5-percent increase rate because he felt that it would have been reasonable to expect that amount of increase in inflation for dollar_figure although respondent has presented persuasive evidence that the annual percentage increase in energy costs would not exceed percent we will apply the 20-percent rate and energy cost amounts assumed in the ppm and advocated by petitioner as explained below even after we apply the higher rate the net cashflow disregarding tax considerations is negativedollar_figure 15dr rodekohr noted that this assumption was generous in that for the commercial sector the average annual rate of increase in prices wa sec_1 percent per year between and and for the industrial sector it wa sec_2 percent per year he stated that the 5-percent figure he used was the highest average annual change between any two periods included in the projections 16dr rodekohr noted that percent was the highest_rate experienced during the years to he represented that the inflation rates for the years and were percent and percent respectively 17the higher the annual rate of increase in energy costs the higher the savings rate would be and the more cash sav-fuel would receive under its arrangement with gould and cef conversely a lower annual rate of increase in energy costs would result in less savings and cashflow each year yielding a lower overall net present_value discount rate the parties generally disagree as to the appropriate discount rate to apply petitioner claims that the appropriate rate i sec_15 percent while respondent contends that it is dollar_figure percent the parties rely on expert reports and our opinion in gianaris v commissioner tcmemo_1992_642 in gianaris we stated that the experts in that case had testified and the taxpayers had not challenged that long-term u s government bonds yielded on average about or percent in and percent in we felt that a premium above the benchmark rate of return on u s government debt was necessary to compensate for the additional risk involved in the partnerships we stated that profit-seeking investors in similar ems tax_shelters would reasonably have required a rate of return of no less than percent however for purposes of making our calculations we assumed discount rates equal to the rate of return on u s government debt because if the investments did not show profit at those interest rates then they would not show profit at the higher rates it could be assumed a profit-seeking investor would demand petitioner relies in part on our statements in gianaris as a basis for his contention that the appropriate discount rate i sec_15 percent in further support of his position petitioner presented the report and testimony of douglas j horvey mr horvey a certified_public_accountant c p a mr horvey has a degree in accounting from metropolitan state college of denver and has been a c p a since mr horvey represents that he is familiar with the cashflow analysis used by respondent and has used that and similar analyses as part of his work over the years one of the stated purposes of mr horvey’s report was to provide an opinion as to the appropriate discount rate to be applied to a present_value analysis of an investment in an entity such as sav-fuel mr horvey felt that a profit-motivated investor participating in any type of speculative investment would seek a risk-adjusted rate of return greater than the percent risk-free rate used in gianaris in his opinion a percent adjusted rate of return was reasonable if the required risk adjustment wa sec_125 percent of the risk-free rate of return however mr horvey provided separate calculations of net present_value using discount rates of percent percent percent percent percent and percent mr horvey’s calculation of net present_value uses many of the same figures and assumptions as the calculation contained in the attached appendix however mr horvey carried the cashflow analysis through june the anticipated dissolution date of sav-fuel as explained earlier we have assumed consistent with the ppm that the useful_life of the ems wa sec_25 years the evidence in the record reflects that this was the partnership’s only asset and source_of_income thus the proper net present_value analysis in this case should be for a term of years although mr horvey’s calculations are helpful through the year his ultimate conclusion based on a 50-year cashflow analysis is misplaced respondent’s argument that the appropriate discount rate to apply is dollar_figure percent is based on the report and testimony of ken d howell mr howell a petroleum engineer mr howell is currently responsible for conducting independent examinations of tax returns filed by large organizations his duties require knowledge of engineering valuation principles tax law and industry practice and for the last years he has prepared written technical and valuation reports to taxpayers mr howell used the buildup method18 to arrive at a discount rate he felt was appropriate mr howell stated that the average rate of return on a 20-year u s government bond in was dollar_figure percent which would be the risk-free rate of return for mr howell felt that it was appropriate to add an equity risk premium to this figure to arrive at the discount rate using historical data published in stocks bonds bills and 18according to mr howell the buildup method is an additive model in which the return on an asset is estimated as the sum of a risk-free rate and appropriate risk premiums such as equity risk and firm size risk inflation by ibbotson associates mr howell applied an equity risk premium of percent for resulting in a discount rate of dollar_figure percent after reviewing the expert reports and testimony as well as our opinion in gianaris we feel that it is appropriate to apply an 5-percent discount rate despite the fact that a more realistic rate i sec_15 percent this is consistent with our approach in gianaris analysis on the basis of the undisputed assumptions in the ppm and our findings above including application of a discount rate of percent we have calculated the net present values as of of sav-fuel’s up-front payments and net receipts taking into account further payments to nisona and all other fees dollar_figure 19again we note that we have made certain assumptions most favorable to petitioner and that using more realistic assumptions and figures would result in a significantly lower net present_value see eg gianaris v commissioner tcmemo_1992_642 20in gianaris v commissioner supra at n we explained the determination of present_value as follows to determine the present_value of a single future payment the amount of that payment is divided by the sum i n where i equals the appropriate interest discount rate and n equals the number of periods amount of time to be taken into account pv cf i n cf stands for cash_flow we explained the determination of net present_value as follows at a given interest discount rate npv cf0 cf1 i cf2 i cfn i n id at n because our calculations show that the net present_value as of of the up-front payments exceeds the net present_value of net receipts by dollar_figure we have determined sav-fuel’s net cashflow to be negative dollar_figure the details of our conclusion are contained in the attached appendix our finding of a projected negative cashflow disregarding tax considerations demonstrates that sav-fuel could not reasonably have hoped to recoup its investment in the ems much less earn an economic profit independent of tax considerations ii addition_to_tax under sec_6659 under sec_6659 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax of at least dollar_figure that is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the value of any property or the adjusted_basis of any property claimed on any return exceed sec_150 percent of the amount determined to be the correct valuation or adjusted_basis sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment sec_6659 petitioner’s claimed loss deduction was related to the value of the ems as discussed earlier the ppm states that sav-fuel purchased the ems from nisona in for dollar_figure despite the fact that an earlier sale in of the ems between unrelated parties was for dollar_figure on brief petitioner relies on evidence not admitted into the record and his own self-serving statements in arguing that the value of the ems was actually dollar_figure million we do not accept petitioner’s unsupported claim that the ems was actually worth dollar_figure million which we note is still less than half of the dollar_figure claimed value of the property the contemporaneous sale of the ems for dollar_figure makes it clear that the claimed valuation of dollar_figure exceeded percent of the correct value of the emsdollar_figure under sec_6659 the commissioner may waive all or any part of the addition_to_tax for a valuation_overstatement if the taxpayer shows that there was a reasonable basis for the valuation claimed on the return and that such claim was in good_faith the commissioner’s waiver is discretionary and subject_to review for abuse_of_discretion 99_tc_132 petitioner has not shown that there was a reasonable basis for the valuation_overstatement of the ems accordingly we hold that petitioner is liable for the addition_to_tax of percent of the underpayment_of_tax under sec_6659 21we note that in order for petitioner to avoid application of the 30-percent addition under sec_6659 the ems would have to have had a minimum correct value of dollar_figure big_number dollar_figure big_number the evidence in the record reflects that the correct value of the ems was substantially below this amount iii increased interest under sec_6621 as applicable to this case sec_6621 provided that in the case of interest with respect to any substantial_underpayment attributable to tax_motivated_transactions the annual rate of interest shall be percent of the adjusted rate dollar_figure a substantial_underpayment attributable to a tax-motivated transaction is defined as any underpayment of taxes which is attributable to or more tax_motivated_transactions if the amount of the underpayment for such year so attributable exceeds dollar_figure sec_6621 the term tax- motivated transaction includes any valuation_overstatement within the meaning of sec_6659 sec_6621 additionally tax-motivated transactions include activities not engaged in for profit hildebrand v commissioner f 3d pincite sec_301_6621-2t q a-4 temporary proced admin regs sec_6621 was enacted by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_682 sec_6621 applies with respect to interest accruing after date regardless of the date the return was filed 85_tc_552 affd without published opinion 795_f2d_1005 2d cir the tax_reform_act_of_1986 publaw_99_514 sec c 100_stat_2744 redesignated and amended sec_6621 as sec_6621 sec_6621 was repealed by the omnibus budget reconciliation act of publaw_101_239 sec b 103_stat_2399 effective for returns the due_date for which is after date current sec_6621 which was enacted by the omnibus budget reconciliation act of publaw_101_508 sec a stat effective for purposes of determining interest for periods after date applies an additional 2-percent interest rate on deficiencies attributable to large corporate underpayments of tax fed reg date we have jurisdiction to determine the portion if any of a deficiency which is a substantial_underpayment attributable to a tax-motivated transaction sec_6621 84_tc_985 we have found both that there was a valuation_overstatement within the meaning of sec_6659 and that the ems-related activity was not engaged in for profit accordingly we hold that petitioner is liable for increased interest under sec_6621 see krause v commissioner supra pincite osowski v commissioner tcmemo_2000_367 barlow v commissioner tcmemo_2000_339 affd 301_f3d_714 6th cir decision will be entered under rule appendix i discounted receipts year projected nominal receipt sec_1 present value2 total receipts -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1this figure takes into account management fees paid to cef and payments to nisona on the nonrecourse note the amounts and timing of the principal and interest payments to nisona are based on the projections contained in the ppm 2a discount rate of percent is assumed ii discounted costs year nominal costs total costs dollar_figure big_number big_number 1a discount rate of percent is assumed iii discounted net cashflow discounted receipts discounted costs discounted net cashflow dollar_figure big_number big_number present value1 dollar_figure big_number big_number
